UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6891



RICHARD STEARNSMILLER, a/k/a Stearns Richard
Miller, a/k/a Rick Stearns-Miller, a/k/a
Richard Stearns-Miller,

                                             Petitioner - Appellant,

          versus


PAUL DOUGLAS TAYLOR, Warden of Ridgeland Cor-
rectional Institution,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Falcon B. Hawkins, Senior District
Judge. (CA-00-666-3-11BC)


Submitted:   October 12, 2000             Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Stearnsmiller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Stearnsmiller appeals the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinions adopting the magistrate judge’s recommendation and

denying Stearnsmiller’s Fed. R. Civ. P. 60(b) motion for reconsid-

eration and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See Stearnsmiller v. Taylor, No. CA-00-666-

3-11BC (D.S.C. May 23 & July 3, 2000).*     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s first order is marked as
“filed” on May 19, 2000, the district court’s records show that it
was entered on the docket sheet on May 23, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the magistrate judge’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2